
	
		II
		112th CONGRESS
		1st Session
		S. 1281
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2011
			Mr. Kirk (for himself
			 and Mr. Lautenberg) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  prohibit the transportation of horses in interstate transportation in a motor
		  vehicle containing two or more levels stacked on top of one
		  another.
	
	
		1.Short titleThis Act may be cited as the
			 Horse Transportation Safety Act of
			 2011.
		2.Transportation of
			 horsesSection 80502 of title
			 49, United States Code, is amended—
			(1)in subsection (c), by striking This
			 section does not and inserting Subsections (a) and (b) shall
			 not;
			(2)by redesignating subsection (d) as
			 subsection (e);
			(3)by inserting after subsection (c) the
			 following:
				
					(d)Transportation
				of horses
						(1)ProhibitionNo person may transport, or cause to be
				transported, a horse from a place in a State, the District of Columbia, or a
				territory or possession of the United States through or to a place in another
				State, the District of Columbia, or a territory or possession of the United
				States in a motor vehicle containing 2 or more levels stacked on top of each
				other.
						(2)Motor vehicle
				definedIn this subsection,
				the term motor vehicle—
							(A)means a vehicle driven or drawn by
				mechanical power and manufactured primarily for use on public highways;
				and
							(B)does not include a vehicle operated
				exclusively on a rail or rails.
							;
				and
			(4)in subsection
			 (e), as redesignated—
				(A)by striking
			 A rail carrier and inserting the following:
					
						(1)In
				generalA rail
				carrier
						;
				(B)by striking
			 this section and inserting subsection (a) or (b);
			 and
				(C)by striking
			 On learning and inserting the following:
					
						(2)Transportation
				of horses in multilevel trailer
							(A)Civil
				penaltyA person that
				knowingly violates subsection (c) is liable to the United States Government for
				a civil penalty of at least $100 but not more than $500 for each violation. A
				separate violation occurs under subsection (c) for each horse that is
				transported, or caused to be transported, in violation of subsection
				(c).
							(B)Relationship to
				other lawsThe penalty provided under subparagraph (A) shall be
				in addition to any penalty or remedy available under any other law or common
				law.
							(3)Civil
				actionOn
				learning
						.
				
